Citation Nr: 0600184	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
myofibrositis.

2.  Entitlement to service connection for multiple joint 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1988 to January 
1993 and from March 1994 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to service 
connection for lumbosacral myofibrositis and for joint pain.  
The file was then returned to the Los Angeles RO which has 
jurisdiction of the appeal. 

The veteran presented testimony at a personal hearing in 
February 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.

The issue of entitlement to service connection for multiple 
joint pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

Our review finds that the veteran is also seeking entitlement 
to service connection for a skin disorder, chronic airway 
disease, chronic bronchitis, and post traumatic stress 
disorder also claimed as due to an undiagnosed illness due to 
service in the Southwest Asia theater of operations.  These 
issues are referred to the agency of original jurisdiction 
for appropriate continuing development.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
lumbosacral myofibrositis either had its onset in service or 
preexisted service and was permanently worsened therein.


CONCLUSION OF LAW

Lumbosacral myofibrositis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131, 1153, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2001, 
notice of a rating decision in May 2003, and a statement of 
the case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Facts and Analysis

The veteran contends that he suffered an injury in service to 
his lower back when he moved a motor from an engine stand to 
an aircraft and that the condition was aggravated by the use 
of metal tool containers.  He claimed that this disability 
began in September 1991 and that he has experienced extreme 
pain since the first occurrence.  

Service medical records are negative for complaints, 
findings, or diagnosis of a low back injury or disorder.  At 
a separation examination in December 1992 the veteran denied 
having or having had recurrent back pain.  The clinical 
evaluation was normal for his spine.  At an enlistment 
examination in early April 1993 for the U.S. Army and at an 
examination approximately two weeks later, the veteran denied 
having or having had recurrent back pain.  At both 
examinations, his spine was clinically evaluated as normal.  
When completing a medical prescreening form in November 1993, 
the veteran denied having or having had back trouble, 
recurrent back pain, or back pain.  At an examination in May 
1994 for "RW" and at a September 1994 examination for 
affiliation, the veteran denied having or having had 
recurrent back pain.  At both examinations, the clinical 
evaluation for his spine was normal.  

At a Persian Gulf Registry examination in April 2001, the 
clinical findings were that the veteran's spine was very 
rigid with spasm in the paravertebral muscles.  Diagnoses 
were made of multiple disorders but did not include a 
lumbosacral disorder.  

In October 2002, M.W.G., D.C., wrote that the veteran's 
diagnosis was rigid back or lumbosacral myofibrositis.  At 
the time of initial treatment, his assessment was that the 
condition was the result of heavy lifting while on active 
duty service in the Navy.  According to the veteran, the 
initial occurrence of lower back pain and limited flexibility 
was due to the movement of an aircraft engine from a stand 
while engaged in Operation Desert Storm.  This condition was 
further aggravated by the daily activities of maintaining 
government aircraft.  Dr. M.W.G. described the limitations of 
the veteran's low back disorder.  

At a new patient intake examination at a VA Medical Center in 
December 2003, the veteran reported that he had been 
diagnosed with "rigid back" in 1992, and now had stiffness 
in shoulders and neck.  Upon examination, his paravertebral 
lumbar was tense but musculature was not tender.  He was not 
tender over the thoracic spine and the lumbosacral spine.  
The pertinent assessment noted "myalgias-hx of chronic mus 
ache and stiffness".

Although the veteran may have lumbosacral myofibrositis 
currently, service medical records are negative for any 
complaints, findings, or diagnosis of this disability.  The 
veteran contended that his lumbosacral disorder began in 1991 
and that he has experienced pain since that time.  However, 
service medical records for the period from December 1992 to 
September 1994 show that at multiple examinations the veteran 
denied having or having had recurrent back pain and his back 
was evaluated as normal.  

The April 2001 report of the VA Persian Gulf examination 
shows findings of a rigid spine.  This medical evidence, 
however, does not provide a link to service or to claimed 
symptomatology since service.

Although the private chiropractor's opinion in October 2002 
that the veteran's lumbosacral myofibrositis was the result 
of heavy lifting while on active duty service seems to be 
medical evidence linking the veteran's lumbosacral 
myofibrositis to service, that comment appears to be based 
upon the veteran's personally provided history.  The Court 
has determined that history which the veteran provides does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
probative value of this doctor's statement is greatly reduced 
by the fact that it is not shown to have been based upon a 
review of the claims file or other detailed medical history.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, the Board 
finds that this opinion is not competent medical evidence of 
a nexus between the veteran's claimed current lumbosacral 
myofibrositis and active service or to alleged symptomatology 
since service.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed current disorder of lumbosacral 
myofibrositis and active service, or as to claimed continuity 
of symptomatology demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed lumbosacral 
myofibrositis began during service.  There is no competent 
medical evidence that the veteran currently has lumbosacral 
myofibrositis which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
lumbosacral myofibrositis and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current lumbosacral myofibrositis is a result of an 
injury or disease in service.  Therefore, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for lumbosacral 
myofibrositis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2005)).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

The veteran is seeking entitlement to service connection for 
chronic multiple joint pain as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia theater of operations 
(Operation Desert Storm/Desert Shield).  Under the provisions 
of specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  Effective March 1, 2002, section 202 of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 
1117 to expand the presumption period to September 30, 2011.

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
granted for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms, 
to include fibromyalgia, as well as for any diagnosed illness 
that the Secretary of Veterans Affairs determines by 
regulation warrants a presumption of service connection.

At a VA examination in April 2001 for Gulf War veterans, the 
veteran's right shoulder was sluggish and his neck was 
severely limited with muscle spasm.  He complained of pain in 
his neck, hips and knees.  He also complained of migratory 
achy pain in all joints.  No diagnosis was made.  In December 
2003, the veteran was examined as a new patient at a VA 
Medical Center and complained of stiffness in shoulders and 
neck, hip joint pain, and shoulder joint pain.  The 
assessment included myalgias with a history of chronic muscle 
aches and stiffness.  Further medical development is needed 
prior to appellate review.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for an examination by 
an appropriate specialist for evaluation of 
fibromyalgia.  The examiner should express an 
opinion as to (1) whether a diagnosis of 
fibromyalgia is appropriate; (2) whether there 
are widespread musculoskeletal pain and tender 
points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's like 
symptoms: that are constant, or nearly so, and 
refractory to therapy; that are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more than 
one-third of the time; or that require 
continuous medication for control; (3) whether 
the veteran shows objective indications of a 
chronic disability manifested by muscle and/or 
joint pain; and (4) whether the veteran's 
arthralgias may be attributed to any other 
known clinical diagnosis.  

The claims folder, to include a copy of this 
Remand must be made available to the medical 
examiner in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history, and the examination report 
should indicate whether such review was 
performed.

2. After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the August 2004 statement of the 
case.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


